Case 1:21-cv-00146-LEK-WRP Document 2 Filed 03/19/21 Page 1 of 8           PageID #: 6




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


 FRANCIS GRANDINETTI,                       CIVIL NO. 21-00146 LEK-WRP
 #A0185087,
                                            DISMISSAL ORDER
              Plaintiff,

       v.

 EDMUND FRED HYUN,
 et al.,

              Defendants.


                               DISMISSAL ORDER

      Before the Court is pro se prisoner Francis Grandinetti’s (“Grandinetti”)

“Pro Se Federal Suit and Habeas Complaint against a State Agency, HPA.” ECF

No. 1. For the following reasons, to the extent Grandinetti brings this action as a

Petition for Writ of Habeas Corpus, it is DENIED, as is any request for a certificate

of appealability. To the extent Grandinetti’s pleading is meant to be a Prisoner

Civil Rights Complaint, it is DISMISSED without prejudice.

                                 I. DISCUSSION

      The Clerk of Court docketed this action as a civil rights complaint brought

pursuant to 42 U.S.C. § 1983. It is not clear whether that was Grandinetti’s intent,

however, because he labeled his pleading as a “Pro Se Federal Suit and Habeas
Case 1:21-cv-00146-LEK-WRP Document 2 Filed 03/19/21 Page 2 of 8              PageID #: 7




Complaint against a State Agency, HPA.” ECF No. 1 at 1. Upon liberally

construing his pleading, see Eldredge v. Block, 832 F.2d 1132, 1137 (9th Cir.

1987) (“The Supreme Court has instructed federal courts to liberally construe the

‘inartful pleading’ of pro se litigants.’” (citation omitted)), the Court reviews it

under both avenues of relief.

A.    The Petition and Any Certificate of Appealability Are Denied

      Rule 4 of the Rules Governing § 2254 Cases (“Habeas Rules”) in the United

States District Court states that district courts “must dismiss” a petition “[i]f it

plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court.” See, e.g., Clayton v. Biter, 868 F.3d 840, 845

(9th Cir. 2017) (internal quotation marks and citation omitted). A court may

dismiss a petition for writ of habeas corpus on its own motion under Habeas Rule

4. See Habeas Rule 4 Advisory Committee Notes; Gutierrez v. Griggs, 695 F.2d

1195, 1198 (9th Cir. 1983) (“Rule 4 explicitly allows a district court to dismiss

summarily the petition on the merits when no claim for relief is stated.”);

Grandinetti v. CoreCivic, Civ. No. 18-00134 DKW-RLP, 2018 WL 2075318, at *1

(D. Haw. May 3, 2018) (“The Court may dismiss a petition for writ of habeas

corpus on its own motion under Habeas Rule 4, pursuant to the respondent’s

motion to dismiss, or after an answer to the petition is filed.” (citations omitted)).




                                            2
Case 1:21-cv-00146-LEK-WRP Document 2 Filed 03/19/21 Page 3 of 8                       PageID #: 8




       Section 2254(a) states that a district court may entertain a habeas petition

“only on the ground that [a state prisoner] is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). If a

state prisoner’s claim lies at “the core of habeas”—that is, if it challenges the fact

or duration of conviction or sentence—then it must be brought in habeas corpus.

See Nettles v. Grounds, 830 F.3d 922, 927–29 (9th Cir. 2016) (en banc). If a state

prisoner’s claim challenges any other aspect of prison life, it may not be brought in

habeas corpus and must be brought, if at all, under 42 U.S.C. § 1983. Id. at 934.

       Grandinetti does not challenge the fact of his conviction or the duration of

his sentence.1 While Grandinetti states that he was denied parole on February 8,

2021, ECF No. 1 at 1, he does not contend that that denial violated the Constitution

or laws of the United States. Instead, Grandinetti claims that prison officials

should not have transferred him between prisons in the contiguous United States

and those in Hawaii between 1995 and 2020.2 See id.


1
  Grandinetti unsuccessfully challenged his state criminal conviction in Grandinetti v. State, No.
1:05-cv-00254 DAE-LEK (D. Haw. 2005). Grandinetti must therefore obtain authorization from
the Ninth Circuit before filing any successive habeas petition that attempts to challenge that
conviction. See 28 U.S.C. § 2244; Grandinetti v. Corr. Corp. of Am., Civ. No. 19-00291 JAO-
RT, 2019 WL 2476729, at *1 (D. Haw. June 13, 2019) (“This court . . . lacks jurisdiction to
consider Grandinetti’s habeas claims until the appellate court has authorized him to proceed with
a second or successive petition for writ of habeas corpus.”).
2
  The Constitution does not protect a prisoner against either intrastate or interstate transfers.
Meachum v. Fano, 427 U.S. 270, 225 (1976) (concluding that the Due Process clause does not
“protect a duly convicted prisoner against transfer from one institution to another within the state

                                                 3
Case 1:21-cv-00146-LEK-WRP Document 2 Filed 03/19/21 Page 4 of 8                         PageID #: 9




       Thus, Grandinetti’s claims must be raised, if at all, under 42 U.S.C. § 1983.

See Nettles, 830 F.3d at 934. That Grandinetti refers to habeas corpus in the

caption of his pleading does not lead to a different conclusion. See id. at 932 (“[I]t

would wholly frustrate explicit congressional intent to hold that prisoners could

evade the requirements of the PLRA by the simple expedient of putting a different

label on their pleadings.” (internal quotation marks and citation omitted)).

       Grandinetti is not entitled to habeas relief under federal law and to the extent

that is what he seeks, his Petition is DENIED. Reasonable minds would not

disagree about this dismissal, and any request for a certificate of appealability is

DENIED.

B.     Civil Rights Complaint

       To the extent Grandinetti asserts a cause of action under 42 U.S.C. § 1983,

he has accrued three strikes pursuant to 28 U.S.C. § 1915(g).3 For more than



prison system); Olim v. Wakinekona, 461 U.S. 238, 245 (1983) (“Just as an inmate has no
justifiable expectation that he will be incarcerated in any particular prison within a State, he has
not justifiable expectation that he will be incarcerated in any particular State.”).
3
  See, e.g., Grandinetti v. Iranon, No. 96-cv-00101-RC-KFG (E.D. Tex.) (dismissing § 1983
complaint as frivolous on January 26, 1998); Grandinetti v. Iranon, No. 96-cv-00118-TH (E.D.
Tex.) (dismissing § 1983 complaint as frivolous on July 20, 1998); Grandinetti v. Bobby Ross
Group, Inc., No. 96-cv-00117-TH-WCR (E.D. Tex.) (dismissing § 1983 complaint as frivolous
and for failure to state a claim on March 5, 1999); Grandinette v. U.S. Marshals Serv., Civ. No.
00-00489 SOM-FIY (D. Haw.) (dismissing § 1983 complaint for failure to
state a claim on August 1, 2000); Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576, 576 (9th
Cir. 2011) (affirming district court’s dismissal under 28 U.S.C. § 1915(g)’s “three strikes”
provision).

                                                  4
Case 1:21-cv-00146-LEK-WRP Document 2 Filed 03/19/21 Page 5 of 8                  PageID #: 10




 fifteen years, judges in this district have repeatedly told Grandinetti that he may

 not pursue claims under 42 U.S.C. § 1983 without prepayment of the filing fee,

 unless his pleading plausibly alleges that he was in imminent danger of serious

 physical injury at the time that he brought an action.4 See Andrews v. Cervantes,

 493 F.3d 1047, 1052–53, 1055 (9th Cir. 2007). Despite these repeated warnings,

 Grandinetti has continued to file actions without prepaying the filing fee or

 showing he was in imminent danger of serious physical injury, including more than

 sixty actions in this court since 2015.5


 4
   See, e.g., Grandinetti v. Stampfle, Civ. No. 05-00692 HG-LK (D. Haw.); Grandinetti v. Moga-
 Rivera, Civ. No. 06-00095 DAE-LEK (D. Haw.) (Order filed Nov. 14, 2005); Grandinetti v.
 Lingle, Civ. No. 06-00137 HG-LK (D. Haw.) (Order filed Apr. 3, 2006); Grandinetti v.
 Arioyoshi, Civ. No. 06-00146 JMS-LK (D. Haw.) (Order filed Mar. 15, 2006); Grandinetti v.
 Bent, Civ. No. 06-00147 DAE-LK (D. Haw.) (Order filed Mar. 20, 2006); Grandinetti v. FDC
 Branch Staff, Civ. No. 07-00053 DAE-KSC (D. Haw.) (Order filed Feb. 5, 2007); Grandinetti v.
 Honolulu Int’l Airport Offs., Civ. No. 07-00082 JMS-KSC (D. Haw.) (Order filed Feb. 20,
 2007); Grandinetti v. Frank, Civ. No. 07-00488 SOM-KSC (D. Haw.) (Order filed Sept. 26,
 2007); Grandinetti v. Moga-Riveira, Civ. No. 12-00397 SOM-KSC (D. Haw.) (Order filed Aug.
 8, 2012); Grandinetti v. Sakai, Civ. No. 12-00432 HG-RLP (D. Haw.) (Order filed Aug. 10,
 2012).
 5
   See, e.g., Grandinetti v. Redwood Toxicology Lab’y, Civ. No. 15-00059 LEK-KSC (D. Haw.);
 Grandinetti v. Martinez, Civ. No. 15-00081 SOM-KSC (D. Haw.); Grandinetti v. Olsen, Civ.
 No. 15-00082 LEK-RLP (D. Haw.); Grandinetti v. Judiciary of Hawaii, Civ. No. 15-00089 JMS-
 RLP (D. Haw.); Grandinetti v. Taylor, Civ. No. 15-00294 JMS-KSC (D. Haw.); Grandinetti v.
 Humane Restraint Co., Civ. No. 15-00456 LEK-BMK (D. Haw.); Grandinetti v. Matsuoka, Civ.
 No. 16-00419 LEK-RLP (D. Haw.); Grandinetti v. Stampfle, Civ. No. 16-00436 JMS-RLP (D.
 Haw.); Grandinetti v. Alexander, Civ. No. 16-00480 LEK-KSC (D. Haw.); Grandinetti v. Sells,
 Civ. No. 16-00517 DKW-RLP (D. Haw.); Grandinetti v. Jinbo, Civ. No. 16-00674 LEK-KSC
 (D. Haw.); Grandinetti v. Espinda, Civ. No. 17-00004 JMS-RLP (D. Haw.); Grandinetti v. Mun,
 Civ. No. 17-00215 DKW-KJM (D. Haw.); Grandinetti v. Honolulu Police Dep’t, Civ. No. 17-
 00294 DKW-KJM (D. Haw.); Grandinetti v. Urine Drug Test, Civ. No. 17-00418 LEK-KSC (D.
 Haw.); Grandinetti v. Hawaii, Civ. No. 17-00505 DKW-KJM (D. Haw.); Grandinetti v. Agaron-
 Payne Auditors, Civ. No. 17-00591 JMS-KJM (D. Haw.); Grandinetti v. Heggman, Civ. No. 18-

                                               5
Case 1:21-cv-00146-LEK-WRP Document 2 Filed 03/19/21 Page 6 of 8                   PageID #: 11




        Grandinetti again fails to allege that he was in imminent danger of serious

 physical injury when he filed this action. See ECF No. 1. Nothing within

 Grandinetti’s pleading even suggests that he was in imminent danger of serious


 00111 HG-RLP (D. Haw.); Grandinetti v. Espinda, Civ. No. 18-00208 JMS-KJM (D. Haw.);
 Grandinetti v. Liaux, Civ. No. 18-00289 JMS-RLP (D. Haw.); Grandinetti v. Hawaii, Civ. No.
 18-00374 LEK-KJM (D. Haw.); Grandinetti v. Hegmann, Civ. No. 18-00396 DKW-RLP (D.
 Haw.); Grandinetti v. Hamidi, Civ. No. 18-00483 JAO-KJM (D. Haw.); Grandinetti v. Mee, Civ.
 No. 19-00187 LEK-KJM (D. Haw.); Grandinetti v. Off. of the Pub. Def., Civ. No. 19-00205
 LEK-RT (D. Haw.); Grandinetti v. Pule, Civ. No. 19-00208 DKW-RT (D. Haw.); Grandinetti v.
 Zollinger, Civ. No. 19-00242 JMS-RT (D. Haw.); Grandinetti v. Ige, Civ. No. 19-00278 DKW-
 RT (D. Haw.); Grandinetti v. Corr. Corp. of Am. (CCA), Civ. No. 19-00291 JAO-KJM (D.
 Haw.); Grandinetti v. Mun, Civ. No. 19-00305 LEK-RT (D. Haw.); Grandinetti v. Thomas, Civ.
 No. 19-00312 JAO-KJM (D. Haw.); Grandinetti v. Trump, Civ. No. 19-00341 JAO-WRP (D.
 Haw.); Grandinetti v. Thomas, Civ. No. 19-00360 LEK-KJM (D. Haw.); Grandinetti v. Circuit
 Ct. of the Third Circuit, Civ. No. 19-00384 JAO-KJM (D. Haw.); Grandinetti v. Oshiro, Civ.
 No. 19-00409 JMS-KJM (D. Haw.); Grandinetti v. Espinda, Civ. No. 19-00419 HG-KJM (D.
 Haw.); Grandinetti v. Loza, Civ. No. 19-00526 JMS-WRP (D. Haw.); Grandinetti v. CoreCivic,
 Civ. No. 19-00556 JAO-KJM (D. Haw.); Grandinetti v. Haw. Paroling Auth. (HPA), Civ. No.
 19-00559 SOM-KJM (D. Haw.); Grandinetti v. Agaran, Civ. No. 19-00568 LEK-KJM (D.
 Haw.); Grandinetti v. Barajas, Civ. No. 19-00569 JAO-KJM (D. Haw.); Grandinetti v. Mee,
 Civ. No. 19-00591 HG-WRP (D. Haw.); Grandinetti v. Macadamia, Civ. No. 19-00605 JAO-
 WRP (D. Haw.); Grandinetti v. Saguaro Corr. Ctr., Civ. No. 19-00607 JMS-KJM (D. Haw.);
 Grandinetti v. Off. of Disciplinary Couns., Civ. No. 19-00626 DKW-RT (D. Haw.); Grandinetti
 v. Roth, Civ. No. 19-00634 DKW-RT (D. Haw.); Grandinetti v. Bradley, Civ. No. 19-00684
 LEK-WRP (D. Haw.); Grandinetti v. Governors, Civ. No. 19-00685 LEK-WRP (D. Haw.);
 Grandinetti v. Anderson, Civ. No. 20-00014 DKW-KJM (D. Haw.); Grandinetti v. Hegmann,
 Civ. No. 20-00017 DKW-RT (D. Haw.); Grandinetti v. Valenzuela, Civ. No. 20-00042 JMS-RT
 (D. Haw.); Grandinetti v. Mun, Civ. No. 20-00055 HG-RT (D. Haw.); Grandinetti v. Frink, Civ.
 No. 20-00068 DKW-RT (D. Haw.); Grandinetti v. Ioane, Civ. No. 20-00086 JMS-WRP (D.
 Haw.); Grandinetti v. Espinda, Civ. No. 20-00088 JMS-WRP (D. Haw.); Grandinetti v. Mee,
 Civ. No. 20-00110 LEK-RT (D. Haw.); Grandinetti v. Sebastian, Civ. No. 20-00109 SOM-KJM
 (D. Haw.); Grandinetti v. CoreCivic, Civ. No. 20-00155 JMS-RT (D. Haw.); Grandinetti v.
 Robertson, Civ. No. 20-00180 JAO-KJM (D. Haw.); Grandinetti v. Rodby, Civ. No. 20-00190
 DKW-WRP (D. Haw.); Grandinetti v. Hawaii, Civ. No. 20-00253 SOM-RT (D. Haw.);
 Grandinetti v. Off. of the Pub. Def., Civ. No. 20-00276 JAO-WRP (D. Haw.); Grandinetti v. Inst.
 Grievance Officers, DPS-HI, Civ. No. 20-00332 JAO-KJM (D. Haw.); Grandinetti v. Nale, Civ.
 No. 20-00344 JAO-RT (D. Haw.); Grandinetti v. Komori, Civ. No. 20-00346 DKW-WRP (D.
 Haw.); Grandinetti v. Barajas, Civ. No. 20-00347 LEK-RT (D. Haw.); Grandinetti v.
 Harrington, Civ. No. 20-00408 LEK-RT (D. Haw.); Grandinetti v. Ruiz, Civ. No. 20-00469
 DKW-RT (D. Haw.); Grandinetti v. Feldt, Civ. No. 20-00467 SOM-KJM (D. Haw.); Grandinetti
 v. HMSF Intake/Screening Physician, Civ. No. 20-00471 LEK-WRP (D. Haw.).
                                               6
Case 1:21-cv-00146-LEK-WRP Document 2 Filed 03/19/21 Page 7 of 8            PageID #: 12




 injury. See Young v. Peterson, 548 F. App’x 479, 480 (9th Cir. 2013) (affirming

 denial of application to proceed in forma pauperis because plaintiff “failed to

 allege sufficient facts to show that he was under an imminent danger of serious

 physical injury when he lodged his complaint” (citations omitted)); Reberger v.

 Baker, 657 F. App’x 681, 684 (9th Cir. 2016) (“[Plaintiff’s] allegations . . . are too

 vague and speculative to invoke the exception to the three-strikes rule.”). Any

 claims under 42 U.S.C. § 1983 are DISMISSED.

                                 III. CONCLUSION

        (1) To the extent Grandinetti seeks relief under 28 U.S.C. § 2254, his

 Petition and any request for a certificate of appealability are DENIED.

        (2) To the extent Grandinetti seeks relief under 42 U.S.C. § 1983, his claims

 are DISMISSED without prejudice. This does not prevent Grandinetti from raising

 any civil rights claims in a new action with concurrent payment of the civil filing

 fee.

 //
 //
 //
 //
 //
 //
 //
 //
                                           7
Case 1:21-cv-00146-LEK-WRP Document 2 Filed 03/19/21 Page 8 of 8          PageID #: 13




       (3) The Clerk is DIRECTED to terminate this case. The Court will take no

 action on documents filed herein beyond processing a notice of appeal.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, March 18, 2021.




 FRANCIS GRANDINETTI VS. EDMUND FRED HYUN, ET AL; CV 21-
 00146 LEK; DISMISSAL ORDER

                                         8
